      Case 4:20-cv-08733-YGR Document 59 Filed 08/04/21 Page 1 of 3




1
     PAUL, WEISS, RIFKIND, WHARTON &
2      GARRISON LLP
     Yahonnes Cleary (Pro hac vice)
3    1285 Avenue of the Americas
     New York, NY 10019-6064
4    Telephone:    (212) 373-462
     Facsimile:    (212) 492-0462
5    Email: ycleary@paulweiss.com
6    Counsel for Defendants
     Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                   Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                         NOTICE OF WITHDRAWAL OF
                                                      YAHONNES CLEARY AS COUNSEL
12         v.                                         FOR APPLE INC. AND [PROPOSED]
                                                      ORDER
13   APPLE INC.,
                                                      The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              NOTICE OF WITHDRAWL OF YAHONNES CLEARY
                                                               AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                        ORDER, CASE NO. 4:20-CV-08733-YGR
                                      - 1 -Doc#: US1:14978204v1
       Case 4:20-cv-08733-YGR Document 59 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Yahonnes Cleary (admitted pro hac vice),

3    and the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of

4    record for Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is requested that

5    the Court remove Mr. Cleary and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all applicable

6    service lists, including Notice of Electronic Filing. All other counsel of record for Defendants Apple

7    Inc. remain unchanged, and the withdrawal of Mr. Cleary and Paul, Weiss, Rifkind, Wharton &

8    Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Yahonnes Cleary
14                                                        Yahonnes Cleary (Pro hac vice)
                                                          PAUL, WEISS, RIFKIND, WHARTON &
15                                                        GARRISON LLP
                                                          1285 Avenue of the Americas
16                                                        New York, NY 10019-6064
                                                          Telephone: (212) 373-462
17                                                        Facsimile: (212) 492-0462
                                                          Email:       ycleary@paulweiss.com
18
                                                          Counsel for Defendants
19                                                        APPLE INC.

20    IT IS SO ORDERED

21
      DATED:                                              Honorable Yvonne Gonzalez Rogers
22                                                        United States District Judge

23

24

25

26

27

28
                                                                        NOTICE OF WITHDRAWL OF YAHONNES CLEARY
                                                                         AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                                  ORDER, CASE NO. 4:20-CV-08733-YGR
                                          - 2 -Doc#: US1:14978204v1
       Case 4:20-cv-08733-YGR Document 59 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021, this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                   By: /s/ Yahonnes Cleary
6                                                                 Yahonnes Cleary
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     NOTICE OF WITHDRAWL OF YAHONNES CLEARY
                                                                      AS COUNSEL FOR APPLE INC AND [PROPOSED]
                                                                               ORDER, CASE NO. 4:20-CV-08733-YGR
                                        - 3 -Doc#: US1:14978204v1
